NO. 07-11-0508-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL D

                                 APRIL 4, 2012

                        ______________________________


                     LUCIANO RAMIREZ-CERVANTES, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 108[TH] DISTRICT COURT OF POTTER COUNTY;

              NO. 61,176-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellant timely filed a notice of appeal challenging the trial court's Order of Deferred Adjudication for possession of a controlled substance.  After the clerk's record was filed on February 10, 2012, it came to this Court's attention that the Trial Court's Certification of Defendant's Right of Appeal was defective.  By order dated February 16, 2012, this appeal was abated and the cause was remanded to the trial court with instructions to obtain a corrected certification and cause it to be filed in a supplemental clerk's record within thirty days of the date of the order.  See Tex. R. App. P. 37.1.  The order provided that failure to comply would cause the matter to be referred to the Court for appropriate action.  To date, a corrected certification has not been made a part of the appellate record.  Consequently, we dismiss this appeal.  See id.

							Per Curiam
Do not publish.